PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of April 2, 2012, the Court has determined that the appeal is untimely. Although the lower tribunal treated the appellant’s motion for rehearing as timely filed, it was without authority to do so. Fla. R. Civ. P. 1.090(b). Consequently, the appellant’s untimely motion for rehearing failed to delay rendition of the underlying order pursuant to Florida Rule of Appellate Procedure 9.020(h). As a result, the notice of appeal, which was filed more than 30 days after rendition of the final order, failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.
ROBERTS, WETHERELL, and ROWE, JJ., concur.